19-23649-rdd        Doc 3803        Filed 09/22/21 Entered 09/22/21 13:42:25                      Main Document
                                                Pg 1 of 11




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------       x
                                                                :
 In re                                                          :          Chapter 11
                                                                :
 PURDUE PHARMA L.P., et al.,                                    :          Case No. 19-23649 (RDD)
                                                                :
                                               Debtors.         :          Jointly Administered
                                                                :
 --------------------------------------------------------       x

                 MEMORANDUM OF LAW IN SUPPORT OF
       UNITED STATES TRUSTEE’S EXPEDITED MOTION TO EXTEND
          THE AUTOMATIC STAY OF THE CONFIRMATION ORDER
 AND FOR A LIMITED STAY OF THE RELATED ORDERS PENDING RESOLUTION
        OF HIS EXPEDITED MOTION FOR A STAY PENDING APPEAL

TO:      THE HONORABLE ROBERT D. DRAIN,
         UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to Federal Rules of Bankruptcy Procedure (“Bankruptcy Rule”) 9013, William

K. Harrington, the United States Trustee for Region 2 (the “United States Trustee”), hereby

respectfully submits this memorandum of law in support of his Expedited Motion to Extend the

Automatic Stay of the Confirmation Order and for a Limited Stay of the Related Orders Pending

Resolution of His Motion for a Stay Pending Appeal (the “Bridge Order Motion”). The Bridge

Order Motion seeks (1) an extension of the automatic stay under Bankruptcy Rule 3020(e) of the

Court’s September 17, 2021 Findings of Fact, Conclusions of Law, and Order Confirming the

Twelfth Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its

Affiliated Debtors,1 ECF Doc. No. 3787 (the “Confirmation Order”) and the Modified Bench


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven

                                                            1
19-23649-rdd       Doc 3803       Filed 09/22/21 Entered 09/22/21 13:42:25                   Main Document
                                              Pg 2 of 11




Ruling on Request for Confirmation of Eleventh Amended Joint Chapter 11 Plan (the “Modified

Bench Ruling”), ECF Doc. No. 3786, and (2) a limited stay of the related September 15, 2021

Order (I) Authorizing the Debtors to Fund Establishment of the Creditor Trusts, the Master

Disbursement Trust and Topco, (II) Directing Prime Clerk LLC to Release Certain Protected

Information, and (III) Granting Other Related Relief, ECF Doc. No. 3773 (the “Advance Order”)

pending resolution of the United States Trustee’s Expedited Motion For A Stay Of Confirmation

Order And Related Orders Pending Appeal Pursuant To Federal Rule Of Bankruptcy Procedure

8007 (the “Motion for Stay”), ECF Doc. No. 3778, as amended, ECF Doc. No. 3801.2 In support

thereof, the United States Trustee respectfully states:

                                             Relief Requested

        By this Bridge Order Motion, the United States Trustee seeks entry of an order that

would extend the 14-day automatic stay of the Confirmation Order under Bankruptcy Rule

3020(e) and a related limited stay of the Advance Order on an interim basis until such time that

this Court may resolve the United States Trustee’s Motion for Stay. The United States Trustee

requested consideration of the Motion for Stay on an expedited basis, which is currently set for a

scheduling conference on September 30, 2021—the next to the last day of the Bankruptcy Rule

3020(e) automatic stay of the Confirmation Order. If this Court were to deny the Motion for



Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
  The United States Trustee filed his original Expedited Motion for a Stay of Confirmation Order and Related
Orders Pending Appeal Pursuant to Federal Rule of Bankruptcy Procedure 8007 after the Court entered the Advance
Order but before it entered the Confirmation Order. ECF Doc. No. 3778. He filed his amended Motion for Stay
after entry of the Confirmation Order.
                                                       2
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25             Main Document
                                           Pg 3 of 11




Stay, he further seeks an extension of the Bankruptcy Rule 3020(e) automatic stay and related

limited stay of the Advance Order, until the district court resolves a motion for stay of the

Confirmation Order and Advance Order pending appeal that the United States Trustee will file

under Bankruptcy Rule 8007(b).

                                        BACKGROUND

       1.      Purdue Pharma L.P. and its affiliated debtors (collectively, the “Debtors”)

commenced voluntary cases under chapter 11 of the Bankruptcy Code on September 15, 2019

(the “Petition Date”).

       2.      The Debtors are wholly owned by a non-debtor, Pharmaceutical Research

Associates LP (“PRA”). ECF Doc. No. 17 at 19. PRA is owned by two entities, each of which

is ultimately owned by various trusts for the benefit of Debtors’ ultimate owners, members of

the Raymond Sackler family and Mortimer Sackler family (collectively, the “Sackler Family”).

Id.

       3.      On July 14, 2021, the Debtors filed the Sixth Amended Joint Chapter 11 Plan of

Reorganization of Purdue Pharma L.P. and its Affiliated Debtors (the “Sixth Plan”). See ECF

Doc. No. 3185. Section 10.7(b) of the Sixth Plan included a broad release of causes of action

(the “Non-Debtor releases”) against all “Shareholder Released Parties,” which it defined to

include, among others, the Sackler Family. Id. at 40, 41-42, 132-34.

       4.      On July 19, 2021, the United States Trustee objected to confirmation of the Sixth

Plan, arguing that the Non-Debtor releases were unconstitutional, unauthorized by the

Bankruptcy Code, and inconsistent with Second Circuit law. ECF Doc. No. 3256.

       5.      The United States Attorney for the Southern District of New York also filed a

statement echoing the concerns regarding the Non-Debtor releases. ECF Doc. No. 3268.
                                              3
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25            Main Document
                                           Pg 4 of 11




       6.      Other parties in interest, including victims, state and local governments, insurers,

and industry participants, also objected or expressed similar concerns. See ECF Doc. Nos.

3235; 3262; 3264; 3270; 3272; 3274; 3275; 3276; 3278; 3279; 3280; 3292; 3306.

       7.      From the eve of the confirmation hearing until after the end of closing

arguments, Debtors filed an additional five amendments to their chapter 11 plan. ECF Doc.

Nos. 3545, 3632, 3652, 3682, 3706.

       8.      The United States Trustee filed supplemental objections to the amended plans.

ECF Doc. Nos. 3636, 3710.

       9.      On September 1, 2021, the Court rendered an oral ruling stating that it would

confirm the proposed plan provided that two changes were made relating to claims against the

Sackler Family and other non-debtors. 9/1/21 Tr. at 134-35, 154-55.

       10.     On September 2, 2021, the Debtors filed a Twelfth Amended Joint Chapter 11

Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors (“the Plan”). ECF

Doc. No. 3726. The Plan remains objectionable for the reasons explained in the United States

Trustee’s objections to the prior versions of the plan.

       11.     On September 13, 2021, at an Omnibus Hearing, this Court heard arguments on

the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Entry of an Order

(I) Authorizing the Debtors to Fund Establishment of the Creditor Trusts, the Master

Disbursement Trust and TopCo, (II) Directing Prime Clerk LLC to Release Certain Protected

Information, and (III) Granting Other Related Relief (the “Advance Motion”). ECF Doc. No.

3484. At the time of the hearing, this Court had not yet entered the Confirmation Order.




                                                  4
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25            Main Document
                                           Pg 5 of 11




       12.     In the Advance Motion, Debtors sought authorization to advance $6,855,468 to

various trusts prior to consummation of the Plan “to enable such entities to undertake advance

set-up work prior to the Effective Date, thereby allowing distributions to be made to creditors as

soon as possible after the Effective Date.” Id. at 2.

       13.     At the September 13, 2021 hearing, this Court stated: “Every appellant should be

moving for expedited review, and I assume they’ll get it.” 9/13/21 Tr. at 29: 11-13.

       14.     On September 15, 2021, prior to its entry of the Confirmation Order, the Court

entered the Advance Order granting the Advance Motion. ECF Doc. No. 3773.

       15.     The Advance Order was entered over the objections of the states of Maryland,

Connecticut, Oregon, and Washington, ECF Doc. No. 3493, and of the United States Trustee,

ECF Doc. No. 3555.

       16.     The Advance Order states that the “the limited objections to the Motion are

overruled, in part because of the Debtors’ waiver at the Hearing of their right to argue that the

grant of this Order and the implementation of the relief granted herein would render any appeal

of the Court’s confirmation of the Debtors’ amended chapter 11 plan equitably moot.” ECF

Doc. No. 3773 at 2.

       17.     On September 15, 2021, the United States Trustee filed notices of appeal of the

Court’s September 1, 2021, oral ruling confirming the Plan, ECF Doc. No. 3776, and the

September 15, 2021 Advance Order, ECF Doc. No. 3777.

       18.     On the same day, he also filed the Motion for Stay. ECF Doc. No. 3778.

       19.     On the same day, he also filed an Ex Parte Motion for an Order Shortening

Notice and Scheduling Hearing with Respect to the United States Trustee’s Expedited Motion


                                                  5
19-23649-rdd    Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25            Main Document
                                          Pg 6 of 11




for a Stay of Confirmation Order and Related Orders Pending Appeal Pursuant to Federal Rule

of Bankruptcy Procedure 8007 (“Motion to Expedite”). ECF Doc. No. 3779. In the Motion to

Expedite, the United States Trustee explained his need to maintain the status quo pending

resolution of his appeal and respectfully requested that the Court schedule a hearing on the

Motion for Stay within fourteen days of its filing. ECF Doc. No. 3779 at 7.

       20.     On September 17, 2021, at 12:31 p.m., counsel for Debtors emailed this Court,

copying counsel for the United States Trustee and certain other parties. See Exhibit 1.

       21.     In the email correspondence to this Court’s chambers, counsel for Debtors

disagreed with the United States Trustee’s position in the Motion to Expedite that there was a

need to have an expedited hearing on the Motion for Stay on or before September 29, 2021. Id.

Counsel for Debtors asked instead that the hearing be held during the case’s next Omnibus

Hearing of October 14, 2021. Id.

       22.     On the same day at 4:03 p.m., the United States Trustee sent a response email to

this Court’s chambers, Debtors’ counsel, and the other counsel addressed in the 12:31 p.m.

email of Debtors’ counsel. Id.

       23.     In his email, the United States Trustee disagreed with certain characterizations

made by Debtors’ counsel regarding prior conferrals as to the Motion to Expedite. Id. He then

restated the need to preserve the status quo while his appeal was pending and again asked the

Court to schedule a hearing on the Motion for Stay on an expedited basis or, in the alternative,

to convene a scheduling conference on the record to set a schedule. Id.

       24.     On September 17, 2021, this Court entered the Confirmation Order, ECF Doc.

No. 3787, and Modified Bench Ruling, ECF Doc. No. 3786.


                                                6
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25            Main Document
                                           Pg 7 of 11




        25.    On the same day, this Court notified the parties that the Court will hold an on-

the-record status/scheduling conference on September 30, 2021. The Court directed counsel for

Debtors to file a notice of such conference. Exhibit 2.

        26.    Debtors filed a notice of the September 30 status conference as directed. ECF

Doc. No. 3788.

        27.    The scheduled date for the status conference is one day after the period in which

the United States Trustee requested his Motion to Stay be set for an expedited hearing. ECF

Doc. No. 3779 at 7. It is also next to the last day of the 14-day automatic stay period of the

Confirmation Order under Bankruptcy Rule 3020(e).

        28.    Separately, notices of appeal of the Confirmation Order were also filed by

additional parties as follows: the state of Washington, ECF Doc. No. 3724; the District of

Columbia, ECF Doc. No. 3725; a class of Canadian municipalities, ECF Doc. No. 3774; the

Peter Ballantyne Cree Nation on behalf of All Canadian First Nations and Metis People, the

Peter Ballantyne Cree Nation on behalf itself, and the Lac La Ronge Indian Band, ECF Doc.

No. 3775; the state of Maryland, ECF Doc. No. 3780; and the state of Connecticut, ECF Doc.

No. 3784.

        29.    On September 19, 2021, the states of Washington and Connecticut filed their

own motion for stay of the Confirmation Order pending their appeal. ECF Doc. No. 3789.

        30.    On September 21, 2021, the United States Trustee filed an amended notice and

amended the Motion for Stay in light of the entry of the Confirmation Order. ECF Nos. 3799;

3801.




                                                 7
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25             Main Document
                                           Pg 8 of 11




                                      LEGAL STANDARD

       Bankruptcy Rule 3020(e) provides: “An order confirming a plan is stayed until the

expiration of 14 days after the entry of the order, unless the court orders otherwise.” Fed. R.

Bankr. P. 3020 (emphasis added).

       Section 105(a) of the Bankruptcy Code provides, in relevant part, that “the court may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 11 U.S.C. § 105(a).

                                           ARGUMENT

       As explained in the United States Trustee’s Motion to Expedite, in seeking a stay pending

appeal, his objective is to preserve the status quo during the life of the appeal. See In re

Chateaugay Corp., 988 F.2d 322, 326 (2d Cir. 1993). The 14-day automatic stay of the

Confirmation Order under Bankruptcy Rule 3020(e) will elapse after October 1, 2021, unless this

Court orders otherwise. Once the automatic stay elapses, the Debtors are authorized under the

Confirmation Order “to take all actions as may be necessary or appropriate to effect any

transaction described in, approved by, contemplated by, or necessary to effectuate the Plan.”

ECF Doc. No. 3787 at 55 ¶ 8. These include the actions authorized by the Advance Order. ECF

Doc. No. 3773.

       To avoid any change in the status quo as a result of actions taken by the Debtors in

furtherance of the Plan, the United States Trustee requested that an expedited hearing be held on

the Motion for Stay within 14 days of its filing—that is, no later than September 29, 2021. His

request for expedition was in keeping with the expectations of this Court that all appellants

should seek expedited review, as noted in the September 13, 2021 hearing. 9/13/21 Tr. at 29: 11-

13. As further explained in the Motion to Expedite, such relief would also have granted the
                                              8
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25              Main Document
                                           Pg 9 of 11




district court a longer period of time to familiarize itself with the appeal’s extensive record and

complicated legal issues, should this Court deny the Motion for Stay and the United States

Trustee have to seek a stay in the district court, as is his right under Bankruptcy Rule 8007(b).

       After the Debtors opposed, by email, the United States Trustee’s request for expedited

relief, see Exhibit 1, this Court directed that a scheduling conference be set for September 30,

2021—one day after the period in which United States Trustee had requested an expedited

hearing and the next-to-last day of the automatic stay period of the Confirmation Order under

Bankruptcy Rule 3020(e). The United States Trustee anticipates that this Court will set a

briefing schedule on the Motion for Stay that will extend beyond the expiration of the Rule

3020(e) automatic stay the day after the scheduling conference. Permitting the Bankruptcy Rule

3020(e) automatic stay to elapse before this Court can hear and resolve the Motion for Stay thus

jeopardizes the status quo and the preservation of the appellate rights of the United States

Trustee, other stay movants, and the multiple other appellants seeking Article III court review of

the Confirmation Order.

       For this reason, to preserve his appellate rights in light of this Court’s direction to hold a

scheduling conference on September 30, 2021, the United States Trustee respectfully requests

that this Court grant his request under Bankruptcy Rule 3020(e) and Section 105(a) for an

extension of the automatic stay of the Confirmation Order until such time that this Court resolves

the Motion for Stay (“Bridge Order”). Such Bridge Order, by extending the automatic stay of

the Confirmation Order, should also stay in the interim any actions taken in furtherance of the

Plan, including those authorized by the Advance Order, until such time that this Court resolves

the Motion for Stay.


                                                  9
19-23649-rdd     Doc 3803      Filed 09/22/21 Entered 09/22/21 13:42:25            Main Document
                                          Pg 10 of 11




       Should this Court grant the Motion for Stay, that order will supersede the Bridge Order.

In the event that the Court denies the Motion for Stay, the United States Trustee further requests

that the Court continue the Bridge Order until the district court resolves the motion for a stay

pending appeal that the United States Trustee will file under Bankruptcy Rule 8007(b).

Continuing the Bridge Order would enable the United States Trustee and other stay movants to

seek a stay pending appeal from the district court on a non-emergency, if expedited, basis. In

light of the extensive record and myriad legal issues raised by the appeal, the district court would

benefit greatly from such a Bridge Order.

                                         CONCLUSION

       WHEREFORE, for these reasons, the United States Trustee respectfully moves for the

extension of the Bankruptcy Rule 3002(e) automatic stay of the Confirmation Order and related

limited stay of the Advance Order pending the entry of an order by this Court resolving the

Motion for Stay and, if necessary, the entry of an order by the district court resolving a motion

that the United States Trustee will present to it under Bankruptcy Rule 8007(b), and for any

further relief that the Court deems necessary and appropriate.

Dated: New York, New York
       September 22, 2021

                                              Respectfully submitted,

                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE, Region 2

                                              By: /s/ Linda A. Riffkin
                                              Linda A. Riffkin, Assistant United States Trustee




                                                 10
19-23649-rdd    Doc 3803     Filed 09/22/21 Entered 09/22/21 13:42:25       Main Document
                                        Pg 11 of 11




 RAMONA D. ELLIOTT                           WILLIAM K. HARRINGTON
 Deputy Director/General Counsel             United States Trustee, Region 2
 P. MATTHEW SUTKO                            LINDA A. RIFFKIN
 Associate General Counsel                   Assistant United States Trustee
 BETH A. LEVENE                              PAUL K. SCHWARTZBERG
 SUMI K. SAKATA                              BENJAMIN J. HIGGINS
 Trial Attorneys                             Trial Attorneys

 Department of Justice                       Department of Justice
 Executive Office for United States          Office of the United States Trustee
  Trustees                                   201 Varick Street, Room 1006
 441 G Street, N.W., Suite 6150              New York, NY 10014
 Washington, DC 20530                        (212) 510-0500
 (202) 307-1399                              Fax: (212) 668-2361
 Fax: (202) 307-2397




                                           11
